PER CURIAM.
The petition for writ of habeas corpus for belated appeal is granted. Petitioner shall be allowed a belated appeal from the March 2, 2001, order denying defendant’s motion to correct illegal sentence in Columbia County Circuit Court case number 92-226-CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
ERVIN, BARFIELD and BENTON, JJ., Concur.